DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07-01-2021, the information disclosure statement has been considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,468. Although the claims at issue are not identical, they are the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-20 of the U.S. Patent No. 10,944,468.

Listed the independent claim 1, of the instant application below:
1.  A high gain active relay antenna system, comprising: a first antenna pair having a first receive antenna and a first transmit antenna configured to transmit first wireless signals;  a second antenna pair having a second receive antenna and a second transmit antenna configured to transmit second wireless signals, wherein the first and second antenna pairs each comprise phased array antennas;  and a first active relay section and a second active relay section configured to provide an adjustable power gain in the first and second wireless signals, wherein the first active relay section and the second active relay section each comprise a phase shifter configured for beam steering of the phased array antennas.

Listed the independent claim 1, of the U.S. Patent No. 10,944,468 below:
1.  A high gain active relay antenna system, comprising: a first antenna pair having a first receive antenna and a first transmit antenna configured to communicate first wireless signals in a forward link from a base station to a plurality of users;  a second antenna pair having a second receive antenna and a second transmit antenna configured to communicate second wireless signals in a return link from the plurality of users to the base station, wherein the first and second antenna pairs each comprise phased array antennas;  and a first active relay section and a second active relay section configured to provide an adjustable power gain in the first and second wireless signals, wherein the first active relay section is coupled between the first receive antenna and the first transmit antenna, and the second active relay is coupled between the second receive antenna and the second transmit antenna, and wherein the first active relay section and the second active relay section each comprise a phase shifter configured for beam steering of the phased array 
antennas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, SR. (U.S. Pub. No. 2004/0166802) in view of Liu (U.S. Patent No. 10,548,026).

McKay, SR teaches a high gain active relay antenna system (30/34/36) (fig. 3-5, 19, page 2, par [0013, 0016]) (see a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters), comprising: a first antenna pair (server antenna) having a first receive antenna (184/270) and a first transmit antenna (180/252) configured to transmit first wireless signals (coverage area) (fig. 16, 19, page 6, 9, par [0086-0087, 0105, 110]); 
a second antenna pair (Donor antenna) having a second receive antenna (174) and a second transmit antenna (190) configured to transmit second wireless signals (Donor antenna/Donor cell)  (fig.16, 19, page 7-9, par [0088, 0091-0093]);  wherein the first and second antenna pairs each comprise phased array antennas (array antennas) (fig. 3-6, 19, 36-37, page 5, 7-8, par [0065, 0091-0094, 0096, 0143]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts);  and 
a first active relay section (236/F2) and a second active relay section (274/F1) configured to provide an adjustable power gain in the first and second wireless signals (fig. 19, page 2, 9, par [0018, 0108-0110]) (see the variable gain control system can monitor and adjust the output power level of the downlink and uplink paths), 
wherein the first active relay section (230) and the second active relay section (230) each comprise a phase shifter configured for beam steering of the phased array antennas (array antennas) (fig. 4-5, 16-17, 19, 36-37, page 7-8, par [0091-0094, 0096, 0155-0158]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically).
McKay, SR teaches a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters (fig. 3-5, 19, page 2, par [0011, 0013, 0016]), that is a high gain active relay antenna system, and
 McKay, SR teaches antenna array, (since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically) (fig. 3-6, 19, 36-37, page 5, 7-8, par [0065, 0091-0094, 0096, 0143]), that is or obvious to phased array antennas.
Moreover, Liu teaches a high gain active relay antenna (202) (fig. 2),  the four sector high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 (fig. 2, col. 5, lines 25-54). And
Liu teaches HAN relay device (1302/1604) comprise phased array antennas (fig. 1, 13, 16, 24, col.30, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of McKay, SR with Liu, in order to provide high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices 
in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 within its sector using a data stream communicated via the wired connection 101 (fiber or fixed backhaul radios) or the wireless connection 103 or both.  Since the four sector high-gain antennas 
202 are beam-steering antennas, each of the four sector high-gain antennas 202 can be used to connect to the HAN relay device 102/1604 that can deliver an optimal data connectivity (see suggested by Liu in col. 5, lines 43-54). 

Regrading claim 9, McKay, SR teaches a high gain active relay antenna system (30/34/36) (fig. 3-5, 19, page 2, par [0013, 0016]) (see a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters) comprising: 
a phased array receive antenna (174/184) comprising a plurality of receive antenna elements (fig. 4-5, 16-17, 19, page 7-8, par [0092-0094]) and (fig. 19, 27, 36, page 14, par [0143-0144]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically, and (see RX antenna (270) of the server antenna 252 (see FIG. 36).  The antenna 252 typically includes a second parasitic patch array antenna layer, and the radiating elements in layers 432 and 442, and the server antenna elements 424, 434 and 444 are mounted together with the radome 422 forming an outside cover over the elements.  The donor antenna elements (not illustrated) also are mounted together in a tray or ground plane 452 with the rear radome 406 forming an outside cover over the elements));  
a phased array transmit antenna (182/190/288/254) comprising a plurality of transmit antenna elements (fig. 16, 19, 27, 36, page 14, par [0143-0144]) (see the server antenna elements 424, 434 
and 444 are mounted together with the radome 422, and the donor antenna elements (not illustrated) also are mounted together in a tray or ground plane 452 with the rear radome 406 forming an outside cover over the elements); and 
a plurality of active relays configured to provide an adjustable power gain (244/280) to wireless signals received at the phased array receive antenna (234/270) and transmitted by the phased array transmit antenna (232/254) (fig. 9-10, 16, 19, page 2,  5, 7, 9-10, par [0016, 0018, 00075, 0077, 0088, 103-0110]) (see the variable gain control system can monitor and adjust the output power level of the downlink and uplink paths), 
wherein the plurality of active relays each comprise a phase shifter configured for beam steering of the phased array receive and transmit antennas (fig. 4-5, 16-17, 19, 36-37, page 7-8, par [0091-0094, 0096, 0155-0158]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically).
McKay, SR teaches a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters (fig. 3-5, 19, page 2, par [0011, 0013, 0016]), that is a high gain active relay antenna system, and
 McKay, SR teaches antenna array, (since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically) (fig. 3-6, 19, 36-37, page 5, 7-8, par [0065, 0091-0094, 0096, 0143]), that is or obvious to phased array antennas.
Moreover, Liu teaches a high gain active relay antenna (202) (fig. 2),  the four sector high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 (fig. 2, col. 5, lines 25-54). And
Liu teaches HAN relay device (1302/1604) comprise phased array antennas (fig. 1, 13, 16, 24, col.30, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of McKay, SR with Liu, in order to provide high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices 
in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 within its sector using a data stream communicated via the wired connection 101 (fiber or fixed backhaul radios) or the wireless connection 103 or both.  Since the four sector high-gain antennas 
202 are beam-steering antennas, each of the four sector high-gain antennas 202 can be used to connect to the HAN relay device 102/1604 that can deliver an optimal data connectivity (see suggested by Liu in col. 5, lines 43-54). 

Regrading claim 16, McKay, SR teaches a method for operation of a high gain active relay antenna system (30/34/36) (fig. 3-5, 19, page 2, par [0013, 0016]) (see a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters) comprising:
receiving, via a first receive antenna (184/270), a first wireless signal (coverage area) (fig. 16, 19, page 6, 9, par [0086-0087, 0105, 110]);  
transmitting, via a first transmit antenna (180/252), the first wireless signal (coverage area) (fig. 16, 19, page 6, 9, par [0086-0087, 0105, 110]);   
receiving, via a second receive antenna (174), a second wireless signal (Donor antenna/Donor cell)  (fig.16, 19, page 7-9, par [0088, 0091-0093]);  
transmitting, via a second transmit antenna (190),  the second wireless signal  (Donor antenna/Donor cell)  (fig.16, 19, page 7-9, par [0088, 0091-0093]), wherein the first receive antenna, the first transmit antenna, the second receive antenna, and the second transmit antenna each comprise a phased array antenna (array antennas) (fig. 3-6, 19, 36-37, page 5, 7-8, par [0065, 0091-0094, 0096, 0143]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts);    
adjusting, by a first active relay section, a gain of the first wireless signal (fig. 19, page 2, 9, par [0018, 0108-0110]) (see the variable gain control system can monitor and adjust the output power level of the downlink and uplink paths); and 
adjusting, by a second active relay section, a gain of the second wireless signal, wherein the first active relay section and the second active relay section (fig. 19, page 2, 9, par [0018, 0108-0110]) (see the variable gain control system can monitor and adjust the output power level of the downlink and uplink paths), each comprise a phase shifter configured for beam steering of the phased array antenna (array antennas) (fig. 4-5, 16-17, 19, 36-37, page 7-8, par [0091-0094, 0096, 0155-0158]) (see antenna array, since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically). 
 McKay, SR teaches a "donor" dual polarized antenna and a "server" dual polarized antenna, high gain, to obtain coverage extension repeaters (fig. 3-5, 19, page 2, par [0011, 0013, 0016]), that is a high gain active relay antenna system, and
 McKay, SR teaches antenna array, (since a phased array antenna is an array antenna whose single radiators can be fed with different phase shifts. As a result, the common antenna pattern can be steered electronically) (fig. 3-6, 19, 36-37, page 5, 7-8, par [0065, 0091-0094, 0096, 0143]), that is or obvious to phased array antennas.
Moreover, Liu teaches a high gain active relay antenna (202) (fig. 2),  the four sector high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 (fig. 2, col. 5, lines 25-54). And
Liu teaches HAN relay device (1302/1604) comprise phased array antennas (fig. 1, 13, 16, 24, col.30, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of McKay, SR with Liu, in order to provide high-gain antennas 202 can be disposed 8 meters off the ground to provide line of sight (LoS) to other hardware network devices 
in the WMN.  One of the four sector high-gain antennas 202 provides data connections to HAN relay devices 102 within its sector using a data stream communicated via the wired connection 101 (fiber or fixed backhaul radios) or the wireless connection 103 or both.  Since the four sector high-gain antennas 
202 are beam-steering antennas, each of the four sector high-gain antennas 202 can be used to connect to the HAN relay device 102/1604 that can deliver an optimal data connectivity (see suggested by Liu in col. 5, lines 43-54). 

Regrading claims 2 and 15, McKay, SR teaches the first and second antenna pairs each comprise meta structure-based antennas (fig. 4-5, 27, 36, page 14-15, par [0143, 0155, 0157]) (see the subassembly 420 includes at least one server patch array driven antenna layer 424.  Each of the array patches 426, 428, 430 and 432 correspond to the vertically and horizontally polarized portions 254 and 270 of the server antenna 252 (see FIG. 36), and the subassembly 420 further includes a metallic or metal conducting ground plane or tray 446 and a pair of choke frames 448 and 450).

Regrading claims 3 and 17, McKay, SR teaches the first active relay section is coupled between the first receive antenna and the first transmit antenna, and the second active relay is coupled between the second receive antenna and the second transmit antenna (fig. 6, page 1, par [0016-0021]).  
 
Regrading claim 4, McKay, SR teaches each of the first and second active relay sections further comprises a digital control interface (fig. 9-10, 19, page 5, par [0077, 0078]) (see the signal F2/F1 is digitally sampled and further processed by a digital signal processor (DSP) (94/106)) and 
(fig. 19, page 2, 9-10, par [0019, 0103, 0106, 0110]) (see the variable gain amplifier 244 is controlled by a microcontroller 256, which samples the output power of the signal F2 from the directional coupler 248 at predetermined periodic intervals). 
 
Regrading claims 5, 14 and 18, McKay, SR teaches an automated gain control configured for independently controlling and maintaining the first wireless signals and the second wireless signals (fig. 16, 19-20, page  2, 11, 15, par [0018-0019, 0111, 0120, 0160]) (see automated setup or initialization routine that supports variable gain control for the BDA. the first polarization state is different from the second polarization state to achieve a separation of signals received by the first antenna element and output by the second antenna element. This automated setup routine is illustrated by a state diagram 300 in FIG. 20 and a timing and power diagram 302 illustrated in FIG. 21.  Upon the user applying power to a signal enhancer, such as the exemplary enhancer 230, the microcontroller 256 compares the downlink signal F2 power with a predetermined reference level or gain 304 (see FIG. 21) in an initial state (INIT State) 306.  If the sensed downlink power level of the signal F2 is less (&lt;) than the reference level 304, then the microcontroller 256 increases the output power of both the downlink signal F2 and the uplink signal F1.). 
 
Regrading claims 6, 12 and 19, McKay, SR teaches the first and the second active relay sections each comprise a series of amplification stages (series 244+246 and series 280+282) (fig. 19, page 9-10, par [0104, 0110]).

Regrading claims 7, 13 and 20, McKay, SR teaches at least one of the series of amplification stages  (series (series 244+246 and series 280+282) comprises at least one of a power amplifier stage (246/282) (fig. 19, page 9-10, par [0104, 0110]) (see PA 246 and PA 282),  a low noise amplifier stage (240/276) (fig. 19), or a linear amplifier stage. 
Noted: only one need to show:

Regrading claim 11, Liu teaches a plurality of phases at the plurality of receive antenna elements are aligned with a plurality of phases at the plurality of transmit antenna elements (fig. 23, col. 30, lines 25-60) (see The phase array antenna may have 3.6 degree bandwidth and the antenna radiation pattern 2302 may extend approximately 312 meters in length and 20 meters in height.  A metal defector 2402 is disposed below the phase array antenna to reduce interference with other radios and antennas.  Although the radiation pattern 2400 and the radiation pattern 2302 may be similar in shape, the metal deflector 2402 can cause the radiation pattern 2302 to stay higher than the HAN devices located in close proximity to the HAN relay device 1604). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKay, SR. (U.S. Pub. No. 2004/0166802) in view of Liu (U.S. Patent No. 10,548,026) and further in view of Martin (U.S. Patent No. 5,737,687).
Regrading claim 8, McKay, SR teaches the first and the second active relay sections each comprise a series of amplification stages (series 244+246 and series 280+282) (fig. 19, page 9-10, par [0104, 0110]). But McKay, SR does not mention at least one of the series of the amplification stages comprises a step-adjustable attenuation stage. 
However, Martin teaches at least one of the series of the amplification stages (PA-306 + Variable Att-313) comprises a step-adjustable attenuation stage (313) (fig. 3, col. 5, lines 46-57]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of McKay, SR and Liu with Martin, in order to variable Attenuator 313 responds to this decrease in voltage asserted by differential integrator 309 by introducing attenuation into transmit signal received from duplexer is easier (see suggested by Martin on col. 6, lines 44-47).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKay, SR. (U.S. Pub. No. 2004/0166802) in view of Liu (U.S. Patent No. 10,548,026), and further in view of Trotta (U.S. Pub. No. 2017/0201019). 
Regrading claim 10, McKay, SR teaches a power combining network (92/104 combiner) coupled to the phased array receive antenna(174/184/270/234) (fig. 9-10, 16, 19, page 2, 5, 7, 9-10, par [0016, 0018, 0075, 0077, 0088, 103, 0110]) ; and a power dividing network (power splitters/ directional coupler) network (248)) coupled to the phased array transmit antenna (254) (fig. 19, page par [0104-0108]), wherein the power combining network and the power dividing network are coupled via the plurality of active relays (fig. 19, page par [0104-0108]) (see since A directional coupler designed to split power equally between two ports. Since  power splitters/ directional coupler, That is a power dividing). 
McKay, SR teaches a power combining network (92/104 combiner) coupled to the phased array receive antenna (174/184/270/234) (fig. 9-10, 16, 19, page 2, 5, 7, 9-10, par [0016, 0018, 0075, 0077, 0088, 103, 0110]), and McKay, SR teaches a power dividing (power splitters/ directional coupler) network (248) coupled to the phased array transmit antenna (254) (fig. 19, page par [0104-0108]) (see since A directional coupler designed to split power equally between two ports. Since  power splitters/ directional coupler,) That is or obvious to a power dividing.
However, Trotta also teaches phased-array transmit antennas, or have been input from terminals connected to receive/transmit antennas (5A-B, 6, page 2, par [0030]).
Trotta also teaches the array-frequency signal is provided to a power divider (108/109) that may be, for example, a Wilkinson power divider.  The power divider 108 splits the array-frequency signal into multiple channel signals that are provided to multiple channel transmit paths 110.sub.1-110n that run from the power divider 108 to respective output nodes 107.sub.1-107.sub.n of the channel transmit paths 110.sub.1-110n (fig. 1A-D, 5A-C, page 3-4, 6, par [0035, 0043-0044, 0055-57]). And
Trotta also teaches an adjustable phase rotation circuit 112 that receives the receive path test tone from IC-to-channel input 126.sub.1, and rotates its phase by an adjustable amount before providing it to a power combiner (120).  The channel receive paths 124.sub.2-124.sub.n have similar structure to that of channel receive path 124.sub.1, but may have different phase change and amplitude attenuation characteristics.  The selection of the channel path is made by switching on or off the selected path of channel receive paths 124.sub.1-124.sub.n.  Only one of these channel receive paths 124.sub.1-124.sub.n is selected for measurement at a time.  For example, when the channel receive path 124.sub.1 is selected, then receive path 124.sub.1 is the receive path selected for measurement.  The power combiner 120 provides the phase-rotated channel signal from the selected receive path to a downconverting mixer 114.sub.1 (fig. 1A-D, page 4, par [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of McKay, SR and Liu with Trotta, in order to in order to provide by sending the upconverted test tone through the phase rotation circuitry of the selected channel receive path and then downconverting it by mixing it with the array-frequency test tone easier (see suggested by Trotta on page 3, par [0032]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 29, 2022